United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-782
Issued: April 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal from the August 20, 2009 decision of
the Office of Workers’ Compensation Programs, which denied a request for an oral hearing
before an Office hearing representative. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
only has jurisdiction to review this nonmerit decision.1
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
before an Office hearing representative.

1

Appellant also identified a June 23, 2009 merit decision of the Office, which denied her claim that she sustained
an injury in the performance of duty on April 29, 2009. The Board notes that any notice of appeal from Office
decisions issued on and after November 19, 2008 must be filed within 180 days from the date of issuance of that
decision. The deadline for appealing the Office’s June 23, 2009 decision was December 21, 2009. The Board has
no jurisdiction to review the June 23, 2009 decision. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On May 7, 2009 appellant, then a 54-year-old insolvency specialist, filed a claim alleging
that she sustained a right hip injury in the performance of duty on April 29, 2009: “Employee
went to sit in her desk chair, chair rolled backwards and she fell to the floor.”
In a June 23, 2009 decision, the Office denied appellant’s claim. In an attached statement
of appeal rights, the Office notified appellant that any hearing request must be made in writing
within 30-calendar days after the date of the decision, as determined by the postmark of her
letter.
In a letter postmarked August 4, 2009, appellant requested an oral hearing before an
Office hearing representative.
In a decision dated August 20, 2009, the Office found that appellant’s request was
untimely and that she was not entitled to a hearing as a matter of right. It considered her request
and denied a discretionary hearing on the grounds that she could equally well address any issues
in her case by requesting reconsideration before the Office and submitting evidence not
previously considered which established that she sustained an injury in the performance of duty,
as alleged.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides:
“Before review under section 8128(a) of this title [relating to reconsideration], a
claimant for compensation not satisfied with a decision of the Secretary under
subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a
representative of the Secretary.”2
The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.3 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.4 In such a
case, it will determine whether to grant a discretionary hearing and, if not, will so advise the
claimant with reasons.5
ANALYSIS
Appellant had 30-calendar days from the Office’s June 23, 2009 decision, or until
July 23, 2009, to request an oral hearing before an Office hearing representative. Because her
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.616(a).

4

Herbert C. Holley, 33 ECAB 140 (1981).

5

Rudolph Bermann, 26 ECAB 354 (1975).

2

request was postmarked August 4, 2009, her request was untimely. Appellant was not entitled to
an oral hearing as a matter of right under section 8124(b)(1) of the Act. Exercising its discretion
to grant a discretionary hearing, the Office denied appellant’s request on the grounds that she
could equally well address any issues in her case by requesting reconsideration. Because
reconsideration exists as an alternative appeal right to address the issues raised by the Office’s
June 23, 2009 decision, the Board finds that the Office did not abuse its discretion in denying
appellant’s untimely request for an oral hearing.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing
before an Office hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the August 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

The Board has held that the denial of a hearing on these grounds is a proper exercise of the Office’s discretion.
E.g., Jeff Micono, 39 ECAB 617 (1988). Appellant has one year to make a timely request for reconsideration of the
Office’s June 23, 2009 merit decision. See 20 C.F.R. § 10.607.

3

